This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 IRENE FRANCO,

 3          Plaintiff-Appellant,

 4 v.                                                                          No. 31,675

 5 WILLIAM FEINGOLD, et al.,

 6          Defendants-Appellees.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Nan G. Nash, District Judge

 9 Irene Franco
10 Albuquerque, NM

11 Pro Se Appellant

12 Simone, Roberts & Weiss PA
13 Randal William Roberts
14 Albuquerque, NM

15 for Appellee William Feingold


16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary affirmance has been filed,

3 and the time for doing so has expired.

4       Affirmed.

5       IT IS SO ORDERED.



6
7                                          MICHAEL D. BUSTAMANTE, Judge

8 WE CONCUR:



 9
10 JONATHAN B. SUTIN, Judge



11
12 LINDA M. VANZI, Judge
13




                                            2